DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 01/04/2021 .
Claims 1-4 are presented for examination.
Priority
Instant application claims foreign priority under 35 U.S.C. 119 (a-d) or (f) over CN201910215285.3 which has a filing date of 03/21/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Note: Incoming written opinion from PCT application CN2019/122952 was not cited in the IDS.

Claim Objections
Claims 3 and 4 are objected to because of the following informalities. Appropriate clarification/correction is required.

Claim 3 recites the limitation “Vmax” which should be written “Vmax” to clearly indicate that it is the same variable referred to in the equation 
    PNG
    media_image1.png
    125
    251
    media_image1.png
    Greyscale
 recited in claim 3.

Claim 4 includes reference characters which are not enclosed within parentheses. Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m). The reference characters that are being objected to are “2-2”, “2-3”, “2-4”, “3-1”, “3-2”, “3-3”, “3-4”, “4-1”, “4-2”, “4-3”, “4-4”, “4-5”, “5-1”, “5-2”, “5-3”, “5-4”, “6-1”, “6-2”, “6-3”, and “6-4” recited in claim 4.

Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. This claim uses no transitional phrases such as "comprising", "consisting essentially of" and "consisting of" to define the scope of the claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim. This claim also fails to clearly define the steps of the “topology optimization method” referred to.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness. These claims recite the limitations “topology optimization method” (claim 1), “An optimization design method” (claim 3) and “The optimization design method” (claim 4). It is unclear whether these limitations are referring to the same method or different methods. Therefore, claims 1, 3, and 4 are indefinite for failing to particularly point out and distinctly define the metes and bounds of the subject matter to be protected and require clarification. The Office suggests amending claim 3 to recite “The topology optimization method” instead of “An optimization design method” in order to clearly indicate that the method referred to in claim 1 is the same method described in claim 3. For the purposes of applying prior art, the method referred to in claim 3 is interpreted to be the “topology optimization method” of claim 1.

Claim 2 is rejected based on its dependency on an indefinite parent claim for substantially similar rationale.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness. These claims recite the limitations “⅛ TPMS”, “⅛ P-type TPMS model”, “⅛ TPMS model”, and “⅛ model”. It is unclear whether these limitations are referring to the same model or different models. Therefore, claims 3 and 4 are indefinite for failing to particularly point out and distinctly define the metes and bounds of the subject matter to be protected and require clarification. For the purposes of applying prior art, the model is interpreted to be a “⅛ P-type TPMS model”.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness. The claim recites the limitations “2-2”, “2-3”, “2-4”, “3-1”, “3-2”, “3-3”, “3-4”, “4-1”, “4-2”, “4-3”, “4-4”, “4-5”, “5-1”, “5-2”, “5-3”, “5-4”, “6-1”, “6-2”, “6-3”, and “6-4”. It is unclear whether these limitations are referring to claim numbers or figures. Therefore, claim 4 is indefinite for failing to particularly point out and distinctly define the metes and bounds of the subject matter to be protected and requires clarification. For the purposes of applying prior art, these number designations are interpreted to be referring to the figures of the instant application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
Step 1: Determining if the claim falls within a statutory category.

Step 2A: Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2104.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).

Step 2B: If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. (See MPEP 2106).

Step 1:
With respect to independent claim(s) 1, applying step 1, the preamble(s) of this/these claim(s) recite(s) a TPMS microstructural material, which fall(s) within the statutory category/categories of a manufacture.

Claim 1 Step 2A Prong One:
In order to apply Step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. The claim recites:

A TPMS microstructural material with holes, wherein the TPMS microstructural material is designed with holes in a complete TPMS by a topology optimization method, and the thickness of the TPMS as well as the number, layout and shape of the holes can be adjusted. (mental process – MPEP 2106.04(a)(2)(III))

The limitation “wherein the TPMS microstructural material is designed with holes in a complete TPMS by a topology optimization method, and the thickness of the TPMS as well as the number, layout and shape of the holes can be adjusted.” is an abstract idea because it is directed to the mental process of visualizing a material with a certain number and layout of holes, with the holes having particular shapes. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). 

Claim 1 Step 2A Prong Two:
Under Step 2A Prong Two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea merely generally link the abstract idea to the technological field of materials (see MPEP 2106.05(h)). In particular, the claim recites the additional limitation: “A TPMS microstructural material with holes,”, which is merely a general recitation of a material holes. Therefore, the claim as a whole does not recite additional elements that integrate the exception into a practical application of the exception because the claim does not have additional elements or a combination of additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.

Claim 1 Step 2B:
Moving on to Step 2B of the analysis, the Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations outside the abstract idea merely generally link the abstract idea to the technological field of materials (see MPEP 2106.05(h)). In particular, the claim recites the additional limitation: “A TPMS microstructural material with holes,”, which is merely a general recitation of a material holes. As such, claim 1 does not include significantly more than the abstract idea.

For the foregoing reasons, claim 1 is directed to an abstract idea without significantly more and is rejected as not patent eligible under 35 U.S.C. 101.

Claim 2 recites “wherein the holes are circular, triangular, quadrangular, pentagonal or hexagonal in shape.” which is an abstract idea because it is directed to the mental process of visualizing a material with holes of a particular shape. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 3 recites “wherein the method is to conduct topology optimization on a TPMS model, design the number, layout and shape of the holes in the complete TPMS according to the results of topology optimization so as to obtain the microstructural material with different configurations, and adjust the properties of the microstructural material by further adjusting the size of the holes and the thickness of the TPMS, which comprises the following steps:” which is an abstract idea because it is directed to the mental process of visualizing different configurations of a material with a certain number and layout of holes, with the holes having particular shapes. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. 

Claim 3 also recites “step 1: building a complete TPMS model according to a TPMS mathematical expression as shown below:


    PNG
    media_image2.png
    84
    320
    media_image2.png
    Greyscale
 wherein x, y and z are coordinates of a three-dimensional orthogonal rectangular coordinate system; and D is a unit cell size of the microstructural material;” which is an abstract idea because it is directed to the mental process of visualizing a material (building a complete TPMS model) based on particular constraints (TPMS mathematical expression). The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. 

Claim 3 also recites “step 2: considering the symmetry of the TPMS model, taking a 1/8 TPMS as a design domain, applying symmetric boundary conditions to the symmetric planes of the model, and conducting topology optimization of the maximum tensile modulus and the maximum bulk modulus; and the optimization formula thereof is: 
    PNG
    media_image1.png
    125
    251
    media_image1.png
    Greyscale
 wherein X is an element relative density, n is the number of design variables, an objective function (X) is the tensile modulus or bulk modulus of the microstructural material, constraints Application No. NEWAttorney Docket No. 0124/0433PUS 1Preliminary Amendment are volume constraints, V(X) is the volume of the microstructural material, and Vmax is the maximum volume of the microstructural material designated;” which is an abstract idea because it is directed to the mental process of visualizing a material (taking a 1/8 TPMS as a design domain/conducting topology optimization) based on particular constraints (symmetric boundary conditions/optimization formula). The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. 

Claim 3 also recites “step 3: in order to obtain the microstructural material symmetric along the three axes of the three-dimensional orthogonal rectangular coordinate system, applying a rotationally symmetric constraint to a 1/8 P-type TPMS model;” which is an abstract idea because it is directed to the mental process of visualizing a material with a particular shape (symmetric along the three axes). The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. 
Claim 3 also recites “step 4: conducting topology optimization of the maximum tensile modulus and the maximum bulk modulus on the 1/8 TPMS model;” which is an abstract idea because it is directed to the mental process of visualizing a material (conducting topology optimization) based on particular constraints (optimization of the maximum tensile modulus and the maximum bulk modulus). The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea.

Claim 3 also recites “and step 5: designing holes in the TPMS according to the results of topology optimization, reconstructing the results of topology optimization to obtain microstructural material unit cells with different configurations, and further adjusting the size of the holes and the thickness of the TPMS;” which is an abstract idea because it is directed to the mental process of visualizing different configurations of a material with holes, the holes having particular sizes and the material having a particular thickness. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. 

Claim 3 also recites “the microstructural material unit cells have different configurations, and each configuration is symmetric along the three axes of the three-dimensional orthogonal rectangular coordinate system and can be obtained by symmetry operation on the 1/8 model;” which is an abstract idea because it is directed to the mental process of visualizing different configurations of a material with a particular shape (symmetric along the three axes) using a particular method (symmetry operation). The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea.  

Claim 3 also recites “the 1/8 model of each configuration is a rotationally symmetric model with three periods; each configuration is designed with a closed ring structure respectively at the tops in 6 directions, i.e., upwards, downwards, frontwards, backwards, leftwards and rightwards, to ensure a smooth transition between unit cells with different configurations;” which is an abstract idea because it is directed to the mental process of visualizing different configurations of a material with a particular shape (rotationally symmetric with three periods/closed ring structure). The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea.   

Claim 3 also recites “and structures which can meet different needs can be obtained by combining and designing the microstructural material unit cells with one or more configurations.” which is an abstract idea because it is directed to the mental process of visualizing the combination of different configurations of a material. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, claim 3 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 4 recites “wherein the configurations of the microstructural material unit cells include configuration I, configuration II, configuration III, configuration IV and configuration V:” which is an abstract idea because it is directed to the mental process of visualizing different configurations of a material. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea.

Claim 4 also recites “the ⅛ model of configuration I is designed with 3 identical closed triangular holes 2-2 and 3 identical open triangular holes 2-3, and the holes 2-3 become closed quadrangular holes 2-4 after symmetry operation in a complete configuration I;” which is an abstract idea because it is directed to the mental process of visualizing a material with holes of a particular shape using a particular method (symmetry operation). The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea.

Claim 4 also recites “the ⅛ model of configuration II is designed with 6 identical closed triangular holes 3-1, 3 identical closed quadrangular holes 3-2 and 3 identical open quadrangular holes 3-3, and the holes 3-3 become closed hexagonal holes 3-4 after symmetry operation in a complete configuration II;” which is an abstract idea because it is directed to the mental process of visualizing a material with holes of a particular shape using a particular method (symmetry operation). The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea.

Claim 4 also recites “the ⅛ model of configuration III is designed with 1 circular hole 4-1, 3 identical closed triangular holes 4-2, 6 identical closed fan-shaped holes 4-3 and 3 identical open triangular holes 4-4, and the holes 4-4 become closed quadrangular holes 4-5 after symmetry operation in a complete configuration III;” which is an abstract idea because it is directed to the mental process of visualizing a material with holes of a particular shape using a particular method (symmetry operation). The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea.

Claim 4 also recites “the ⅛ model of configuration IV is designed with 1 closed hexagonal hole 5-1, 6 identical closed quadrangular holes 5-2 and 6 identical open triangular holes 5-3, and the holes 5-3 become closed triangular holes 5-4 after symmetry operation in a complete configuration IV;” which is an abstract idea because it is directed to the mental process of visualizing a material with holes of a particular shape using a particular method (symmetry operation). The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea.

Claim 4 also recites “the ⅛ model of configuration V is designed with 3 identical closed pentagonal holes 6-1, 3 identical closed hexagonal holes 6-2 and 6 identical open quadrangular holes 6-3, and the holes 6-3 become closed pentagonal holes 6-4 after symmetry operation in a complete configuration V.” which is an abstract idea because it is directed to the mental process of visualizing a material with holes of a particular shape using a particular method (symmetry operation). The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, claim 4 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by China_2018 (CN108846148A).

Claim 1. China_2018 discloses “A TPMS microstructural material with holes, wherein the TPMS microstructural material is designed with holes in a complete TPMS by a topology optimization method, and the thickness of the TPMS as well as the number, layout and shape of the holes can be adjusted.” (China_2018 Par 0059: “This embodiment discloses a 3D printing-oriented model structure optimization method based on TPMS. As shown in Figure 1, first, for an initially given three-dimensional model S and a given external force F, the method can be used in the three-dimensional model. A kind of TPMS pipeline is generated inside the , which allows the liquid to be injected smoothly and completely fill the entire pipeline.”; China_2018 Par 0060: “The method optimizes the distribution of the TPMS pipeline, so that the injected material is more intelligently distributed in the area where the force is larger, so that the object can withstand a given external force.” The aforementioned excerpts from China_2018 Par 0059 and 0060 teach the concept of a TPMS model structure optimization method that optimizes a model’s material distribution (topology). Therefore, the model structure optimization method described in China_2018 is being interpreted as a topology optimization method. The process of distributing material based on the force applied to certain areas of the model is being interpreted to encompass the process of determining (adjusting) the thickness of the material. The process of force-based material distribution is also being interpreted to encompass determining the number and shape of any holes in the material, as the presence of holes will affect how force is distributed throughout the material.; China_2018 Par 0066: “Find the least visible area on the 3D model to create the injection hole, thus destroying the appearance as little as possible;”; China_2018 Par 0100: “The specific method of the sixth step is: finding a position on the surface of the model that does not affect the functionality and appearance of the object most, and creating an injection hole.” The aforementioned excerpts from China_2018 Par 0066 and 0100 demonstrate the process of determining (adjusting) the placement (layout) of the holes in the model.). 

Claim 2. China_2018 discloses “wherein the holes are circular, triangular, quadrangular, pentagonal or hexagonal in shape.” (China_2018 Figures 4 and 6: These figures demonstrate circular holes in the TPMS model structure.).

Conclusion
The prior art made of record and not relied upon (listed below) is considered pertinent to applicant's disclosure because they are in the same field of endeavor in material structural design.

Ma_2019 (Ma, Shuai, et al. "Mechanical behaviours and mass transport properties of bone-mimicking scaffolds consisted of gyroid structures manufactured using selective laser melting." Journal of the mechanical behavior of biomedical materials 93 (2019): 158-169.)

Yang_2019 (Yang, Lei, et al. "Investigation on the orientation dependence of elastic response in Gyroid cellular structures." Journal of the mechanical behavior of biomedical materials 90 (2019): 73-85.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REYNOLDS SAUNDERS JR. whose telephone number is (571)272-5527. The examiner can normally be reached 08:30 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kamini Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK SAUNDERS/Examiner, Art Unit 2146                                                                                                                                                                                                        

/BRIAN S COOK/Primary Examiner, Art Unit 2146